DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 41 and 42 are objected to because of the following informalities:  Claim 41 depends from a subsequent claim and this claim construction is improper. Claim 42 recites “the medicament”. The parent claim does not recite the term “medicament”, although the compositions in the claim can be construed as a medicament. It would be clearer if claim 42 recited “a medicament”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim at issue recites the functional limitation “becomes fluid when agitated and resolidifies when resting” as its addition to the limitations of its parent claim. As a dependent claim, it is presumed that its scope is narrower than that of its parent. The difference in structure that corresponds to this functional limitation is not apparent. The specification provides no description of any particular formulation that has this function. While a number of examples are described and figure 3 demonstrates this function from a formulation, the examples are not described as having this function and the formulation that corresponds to figure 3 is not disclosed. The claimed composition is a hydrogel that is composed of alginate. Aqueous alginate solutions are known to be shear thinning and their calcium crosslinked gels are known to have a degree of elastic recovery when subjected to some stresses but irreversibly deform when subjected to others (see Augst et al. Macromolecular Bioscience 2006 6:623-633, especially page 625 second column last partial paragraph-page 626 second column and Chan et al. Particuology 2011 9:228-234, especially figure 6). However, the amount of stress associated with the term “agitated” is not clear such that the structure of material associated with the recited function is evident. Therefore the artisan of ordinary skill 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 31, 41, and 43-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the functional limitation “becomes fluid when agitated and resolidifies when resting” as its addition to the limitations of its parent claim. . The claimed composition is a hydrogel that is composed of alginate. Aqueous alginate solutions are known to be shear thinning and their calcium crosslinked gels are known to have a degree of elastic recovery when subjected to some stresses (see Augst et al. page 625 second column last partial paragraph-page 626 second column and Chan et al. figure 6). However, the amount of stress associated with the term “agitated” is not clear such that the scope of materials associated with the recited function is evident.
Claims 31 and 46-47 recite “the standard deviation (SDED) distribution of the combined amounts of glutamic acid and aspartic acid in each row of 60 amino acids of said recombinant gelatin is at most 1.30”. While SDED is provided with a definition in the specification, it is not a limiting definition because it is preceded by “the standard ED) may be determined as follows”. Further, the determination of where counting of the amino acids commences in order to determine a “row of 60 amino acids” is not delineated in the claim. Thus initiation of the counting of 60 amino acids at different points within the protein sequence can yield different groupings of 60 amino acids and different determination of the SDED parameter. 
Claim 43 recites “at least 8% of each set of 60 amino acids of the recombinant gelatin are glutamic acid and/or aspartic acid”. The claim does not state how the recombinant gelatin protein is to be grouped as 60 amino acid segments. Thus initiation of the counting of 60 amino acids at different points within the protein sequence can yield different groupings of 60 amino acids and different determination of the proportions of glutamic acid and/or aspartic acid. 
Claim 41 recites “the process according to claim 48”; however claim 48 is not a process. For the sake of compact prosecution, claim 41 will be considered in regards to prior art as though it depends from claim 40, the sole independent process claim. Clarification is still required.
Claims not explicitly expounded upon are also indefinite because they depend from an indefinite claim and do not add clarity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 20, 24, 30-32, 35, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US PGPub No. 2007/0154556 – see IDS), Teng et al. (Journal of Inorganic Biochemistry 2007 101:686-691), and Hiratsuka et al. (US PGPub No. 2012/0165263 – see IDS).
Xu et al. teach an injectable bone repair composition composed of water, alginate, glucono-delta-lactone, and a water insoluble calcium compound (see abstract and paragraphs 10-13; instant claims 1 and 32). The water insoluble calcium compound 
Teng et al. teach nano-hydroxyapatite in gelatin droplets that support fast ingrowth of bone, shorten heal time for bone defects, and are envisioned for an injectable bone substitute (see abstract and page 686 second column-page 687 first column first partial paragraph). The droplets are gelatin microparticles with a 7.5 m average diameter in which hydroxyapatite nanoparticles homogeneously crystallize/precipitate (see scheme 1 and page 690 first paragraph last paragraph; instant claims 24, 35, and 40). The gelatin is crosslinked with glutaraldehyde, yielding a porous microparticle (see page 687 first column last partial paragraph-second column first partial paragraph; instant claim 30). The morphology of the hydroxyapatite mimics that of native bone making it a particularly promising bone repair material (see page 688 second column first partial paragraph).
Hiratsuka et al. teach a recombinant gelatin protein that acts as a bone regeneration agent (see abstract). This protein has the following sequence: GAP(GAPGLQGAPGLQGMPGERGAAGLPGPKGERGDAGPKGADGAPGAPG LQGMPGERGAAGLPGPKGERGDAGPKGADGAPGKDGVRGLAGPIGPPGER GAAGLPGPKGERGDAGPKGADGAPGKDGVRGLAGPIGPPGPAGAPGAPGL 3G (see paragraphs 90-101). This protein has a SDED of 1.05 based upon an amino acid count from the N-terminus (as calculated by the examiner; see instant claim 31). The protein is crosslinked with glutaraldehyde and converted into a powder for use (see example 1). Hiratsuka et al. go on to teach that their gelatin produces denser bone and less fibrotic tissue than animal gelatin (see example 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gelatin embedded hydroxyapatite of Teng et al. where the gelatin of Hiratsuka et al. is employed as the source of a water insoluble calcium compound in Xu et al. These changes would have been obvious because the gelatin-hydroxyapatite composite material provides a mimic of native hydroxyapatite and the gelatin of Hiratsuka et al. has a performance that is superior to animal gelatin that is particularly useful for bone regeneration. These choices would also have been obvious as the application of the same technique to a similar product in order to yield the same improvement and as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 1, 20, 24, 30-32, 35, and 40-41 are obvious over Xu et al. in view of Teng et al. and Hiratsuka et al.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. in view of Teng et al. and Hiratsuka et al. as applied to claims 1, 20, 24, 30-32, 35, and 40-41 above, and further in view of Daculsi et al. (US Patent No. 6,001,394).

Daculsi et al. teach an injectable composition composed of a particulate hydroxyapatite in an aqueous phase with a crosslinkable water soluble polymer (see abstract). The composition is envisioned for replacing bone (see column 1 lines 8-15). The as prepared and ready-to-use composition may be provided in a sealed bottle for maintain sterility (see column 2 lines 14-25 and column 5 lines 11-14 and 28-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention package the modified composition of Xu et al. in a sealed bottle as taught by Daculsi et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 42 is obvious over Xu et al. in view of Teng et al., Hiratsuka et al., and Daculsi et al.

Claims 1, 12, 20, 24, 30-32, 35, 40-41, 43-44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., Lee et al. (Journal of Materials Chemistry B 2014 2:1255-1263), and Hiratsuka et al. as evidenced by the Glucono-delta-lactone MSDS (2015), Prakasan et al. (Journal of Functional Biomaterials 2015 6:1099-1140), Rowe et al. (Handbook of Pharmaceutical Excipients, 7th edition. London: Pharmaceutical Press, 2012 479-482), Sodium alginate MSDS (2012), and PVP Polyvinylpyrrolidone Polymers (2014 - henceforth the Ashland PVP reference).

Lee et al. teach hydroxyapatite containing gelatin/chitosan microspheres that are envisioned for bone tissue engineering (see abstract and page 1256 first column last partial paragraph-second column first partial paragraph). The microparticles are taught to contain 38 wt% hydroxyapatite and the balance of a mixture of gelatin and chitosan where they are present at a mass ratio of 2 to 1 (see page 1256 second column first full paragraph). The microparticles are sized at 120 m when hydrated (see table 1; instant claim 24). The microparticles are crosslinked with glutaraldehyde and contain 
Hiratsuka et al. teach a recombinant gelatin protein that acts as a bone regeneration agent (see abstract). This protein has the following sequence: GAP(GAPGLQGAPGLQGMPGERGAAGLPGPKGERGDAGPKGADGAPGAPG LQGMPGERGAAGLPGPKGERGDAGPKGADGAPGKDGVRGLAGPIGPPGER GAAGLPGPKGERGDAGPKGADGAPGKDGVRGLAGPIGPPGPAGAPGAPGL QGMPGERGAAGLPGPKGERGDAGPKGADGAPGKDGVRGLAGPP)3G (see paragraphs 90-101). This protein has a SDED of 1.05 and glutamic acid and/or aspartic acid compose more than 8% of each set of 60 amino acids based upon an amino acid count from the N-terminus (as calculated by the examiner; see instant claims 31, 43, and 46). The protein is crosslinked with glutaraldehyde and converted into a powder for use (see example 1). Hiratsuka et al. go on to teach that their gelatin produces denser bone and less fibrotic tissue than animal gelatin (see example 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gelatin/chitosan embedded hydroxyapatite of Lee et al. where the gelatin of Hiratsuka et al. is employed as the source of a water insoluble calcium compound in Xu et al. These changes would have been obvious because the gelatin/chitosan-hydroxyapatite composite material is envisioned for bone regeneration and the gelatin of Hiratsuka et al. has a performance that is superior to animal gelatin that is particularly useful for bone regeneration. These choices would also have been obvious as the application of the same technique to a similar product in .

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. in view of Lee et al. and Hiratsuka et al. as evidenced by the Glucono-delta-lactone MSDS, Prakasan et al., Rowe et al., Sodium alginate MSDS, and the Ashland PVP reference as applied to claims 1, 12, 20, 24, 30-32, 35, 40-41, 43-44, and 46 above, and further in view of Daculsi et al.

Daculsi et al. teach an injectable composition composed of a particulate hydroxyapatite in an aqueous phase with a crosslinkable water soluble polymer (see abstract). The composition is envisioned for replacing bone (see column 1 lines 8-15). The as prepared and ready-to-use composition may be provided in a sealed bottle for maintain sterility (see column 2 lines 14-25 and column 5 lines 11-14 and 28-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention package the modified composition of Xu et al. in a sealed bottle as taught by Daculsi et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 42 is obvious over Xu et al. in view of Lee et al., Hiratsuka et al., and Daculsi et al. as evidenced by the Glucono-delta-lactone MSDS, Prakasan et al., Rowe et al., Sodium alginate MSDS, and the Ashland PVP reference. 

Claims 1, 12, 20, 24, 28, 30-32, 35, 40-41, and 43-48 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., Leeuwenburgh et al. (Biomacromolecules 2010 11:2653-2659), and Hiratsuka et al. as evidenced by the Glucono-delta-lactone MSDS, Prakasan et al., Rowe et al., Sodium alginate MSDS, and the Ashland PVP reference.

Leeuwenburgh et al. teach hydroxyapatite containing gelatin microspheres that are envisioned for bone regeneration and their use as an injectable bone substitute (see abstract and page 2659 first column first full paragraph). The microparticles are taught to contain 40 wt% hydroxyapatite and 60 wt% gelatin (see page 2654 first column last partial paragraph-second column first partial paragraph; instant claims 28, 45, and 47). The microparticles are sized at between 15 and about 110 m, depending on their state 
Hiratsuka et al. teach a recombinant gelatin protein that acts as a bone regeneration agent (see abstract). This protein has the following sequence: GAP(GAPGLQGAPGLQGMPGERGAAGLPGPKGERGDAGPKGADGAPGAPG LQGMPGERGAAGLPGPKGERGDAGPKGADGAPGKDGVRGLAGPIGPPGER GAAGLPGPKGERGDAGPKGADGAPGKDGVRGLAGPIGPPGPAGAPGAPGL QGMPGERGAAGLPGPKGERGDAGPKGADGAPGKDGVRGLAGPP)3G (see paragraphs 90-101). This protein has a SDED of 1.05 and glutamic acid and/or aspartic acid compose more than 8% of each set of 60 amino acids based upon an amino acid count from the N-terminus (as calculated by the examiner; see instant claims 31, 43, and 46). The protein is crosslinked with glutaraldehyde and converted into a powder for use (see example 1). Hiratsuka et al. go on to teach that their gelatin produces denser bone and less fibrotic tissue than animal gelatin (see example 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gelatin/chitosan embedded hydroxyapatite of Leeuwenburgh et al. where the gelatin of Hiratsuka et al. is employed as the source of a water insoluble calcium compound in Xu et al. These changes would have been obvious because the gelatin/chitosan-hydroxyapatite composite material is envisioned for bone regeneration and the gelatin of Hiratsuka et al. has a performance that is .

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. in view of Leeuwenburgh et al. and Hiratsuka et al. as evidenced by the Glucono-delta-lactone MSDS, Prakasan et al., Rowe et al., Sodium alginate MSDS, and the Ashland PVP reference as applied to claims 1, 12, 20, 24, 28, 30-32, 35, 40-41, and 43-48 above, and further in view of Daculsi et al.

Daculsi et al. teach an injectable composition composed of a particulate hydroxyapatite in an aqueous phase with a crosslinkable water soluble polymer (see abstract). The composition is envisioned for replacing bone (see column 1 lines 8-15). The as prepared and ready-to-use composition may be provided in a sealed bottle for maintain sterility (see column 2 lines 14-25 and column 5 lines 11-14 and 28-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention package the modified composition of Xu et al. in a sealed bottle as taught by Daculsi et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 42 is obvious over Xu et al. in view of Leeuwenburgh et al., Hiratsuka et al., and Daculsi et al.as evidenced by the Glucono-delta-lactone MSDS, Prakasan et al., Rowe et al., Sodium alginate MSDS, and the Ashland PVP reference. 


Conclusion
	No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615